OPINION — AG — ** SCHOOL DISTRICT — SCHOOL PROPERTY — SELL ** (1) THE BOARD OF COUNTY COMMISSIONERS HAD SOLE AUTHORITY TO SELL SEPARATE SCHOOL PROPERTY SITUATED IN AN INDEPENDENT SCHOOL DISTRICT IN WHICH SEPARATE SCHOOLS ARE NOT BEING MAINTAINED, AND THAT SUCH SEPARATE SCHOOL PROPERTY CANNOT LEGALLY BE SOLD BY THE BOARD OF EDUCATION OF THE DISTRICT IN WHICH SUCH PROPERTY IS SITUATED, OR BY THE BOARD OF EDUCATION OF THE DISTRICT TO WHICH SEPARATE SCHOOL CHILDREN RESIDING IN THE DISTRICT IN WHICH SEPARATE SCHOOL PROPERTY IS SITUATED HAVE BEEN TRANSFERRED. (2) THE BOARD OF COUNTY COMMISSIONERS HAS THE AUTHORITY TO SELL THE SEPARATE SCHOOL BUILDING AND THE BOARD OF EDUCATION DOES NOT HAVE THE LEGAL AUTHORITY TO SELL SAID SEPARATELY SCHOOL BUILDING. (SELL, SITE, PROPERTY) CITE: 70 O.S. 5-9 [70-5-9], 70 O.S. 5-18 [70-5-18] (J. H. JOHNSON)